Citation Nr: 0707677	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  98-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether the reduction of a 100 percent rating for 
schizophrenia, undifferentiated type, to 50 percent effective 
from March 1, 1991, was proper.

2. If the reduction for schizophrenia to 50 percent was 
proper as of March 1, 1991, is the veteran entitled to a 
rating in excess of 50 percent for schizophrenia as of some 
later point in time.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, pursuant to the Stipulation and Order 
approved by the United States District Court for the District 
of Puerto Rico in the case of Giusti-Bravo v. United States 
Veterans Administration, 853 F. Supp. 34 (D.P.R. 1993), and 
implementing instructions contained in Veterans Benefits 
Administration (VBA) Circular 21-94-2.

The RO in San Juan, Puerto Rico, by a rating decision 
prepared on or after January 8, 1982, had reduced the rating 
for the veteran's psychiatric disorder from 100 percent to 
some lower rating effective as of November 1, 1983 (the 
"Evaluation Date").  The veteran was a member of the Giusti-
Bravo class action lawsuit.  The plaintiffs in this lawsuit 
and the VA reached a settlement, pursuant to which the first 
neuropsychiatric rating after January 8, 1982, which reduced 
the neuropsychiatric rating from 100 percent to some lower 
rating, as well as all subsequent neuropsychiatric rating 
decisions rendered to the date of the special settlement 
review rating decision, were vacated.  As noted above, the 
special settlement review in this case was conducted at the 
RO in Jackson, Mississippi.

VBA Circular 21-94-2, dated June 22, 1994, provided 
instructions for implementing the Court approved Stipulation 
and Order in Giusti-Bravo.  The record reflects that an 
initial Giusti-Bravo Neuropsychiatric Rating by the Jackson 
RO was prepared in July 1994, by which the rating for the 
veteran's psychiatric disorder was reduced to 70 percent 
effective November 1, 1983, to 30 percent effective March 1, 
1986, and then to 10 percent as of March 1, 1991.  Change 2 
to VBA Circular 21-94-2, dated February 4, 1997, emphasized 
that rating specialists and hearing officers must take 
particular care to ensure that 38 C.F.R. §§ 3.343(a) and 
3.344(a)(c) are properly applied in reviewing these cases and 
that no reduction is made in an evaluation that has been in 
effect for five years or more without an examination showing 
material improvement.  A second Giusti-Bravo Neuropsychiatric 
Rating by the Jackson RO was prepared in February 1997.  A 
copy of "Revised Appendix F" to the Stipulation and Order, 
which is associated with the claims folder, instructs the 
rating specialists that the Giusti-Bravo Neuropsychiatric 
Rating is not relevant to their decision and should not be 
reviewed or relied upon in any way.  The February 1997 rating 
made no reference to the July 1994 rating.  A copy of 
"Revised Appendix G" to the Stipulation and Order is also 
associated with the claims folder and provides "Instruction 
to rating specialists, hearing officer, Board of Veterans' 
Appeals Members and BVA staff reviewing the neuropsychiatric 
disability rating of this veteran."  This document contains 
no instructions, as in Revised Appendix F, that the Giusti- 
Bravo Neuropsychiatric Rating is not relevant and should not 
be reviewed or relied upon.  The Board will not rely upon the 
1994 rating in any way.

The February 1997 rating held that the veteran was entitled 
to a 100 percent disability rating for schizophrenia from 
November 1, 1983, the "Evaluation Date," until March 1, 1991, 
when the rating was reduced to 50 percent.  A timely notice 
of disagreement was filed and a hearing was requested.  In 
September 1998, the veteran and his wife testified at a 
hearing at the San Juan RO before a Hearing Officer from the 
Atlanta RO.

This appeal was remanded in October 2001 and July 2003 for 
further development.  That development having been completed, 
these claims are again before the Board.


FINDINGS OF FACT

1.  In February 1997, pursuant to the Stipulation and Order, 
as amended, in Fernando Giusti Bravo, et. al., v. U. S. 
Department of Veterans Affairs, et al., Civ. No. 87-0590 
(D.P.R.) (CCC), the RO reviewed the appellant's service- 
connected schizophrenia disorder and assigned a 100 percent 
disability evaluation effective from July 31, 1980, and a 50 
percent evaluation effective from March 1, 1991.

2.  Reduction of his 100 percent rating, effective March 1, 
1991, was based on evidence clearly demonstrating sustained 
improvement in his service- connected schizophrenia, 
undifferentiated type.

3.  The veteran's generalized anxiety disorder is currently 
manifested by considerable impairment of social and 
industrial adaptability, or occupational and social 
impairment with reduced reliability and productivity; the 
veteran currently maintains employment and has only residual 
symptomatology of his schizophrenia; there is no evidence 
that the veteran has suicidal ideation, obsessional rituals, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, or severe impairment of social and 
industrial adaptability.


CONCLUSION OF LAW

1.  The February 1997 decision, reducing the disability 
evaluation for schizophrenia, undifferentiated type, from 100 
to 50 percent, was accomplished in accordance with then 
existing regulatory criteria, and was proper.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107(b), (West 2006); 38 C.F.R. §§ 
3.159, 3.343(a), 3.344, 4.1, 4.2, 4.7, 4.16(c), 4.132, 
Diagnostic Code 9204 (1996, 2006).

2.  The criteria for an evaluation greater than 50 percent, 
for the veteran's service connected schizophrenia, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9400 (1996, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2006) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January 2002 and 
April 2004.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying these claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and reports of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

In accordance with the Stipulation and Order entered in the 
case of Giusti-Bravo, et al., v. U. S. Department of Veterans 
Affairs, et al., supra, the Board shall adjudicate the 
veteran's appeal for restoration of a 100 percent rating for 
his schizophrenia, undifferentiated type, in accordance with 
national adjudication standards, including "statutes, 
decisions of the U.S. Court of Veterans Appeals, regulations, 
general counsel opinions and other agency guidelines, 
applicable to whether a disability rating for a mental 
condition should be confirmed and continued, increased, or 
reduced."  In accordance with the Stipulation and Order, the 
first psychiatric disability rating decision made after 
January 8, 1982, which reduced the psychiatric rating from 
100 percent to a lower rating, and all subsequent psychiatric 
rating decisions, including Board decisions, to the date of 
the special settlement review, are vacated.  Such vacated 
decisions in the file have been covered and will not be 
considered by the Board.

The Giusti Bravo Stipulation and Order provided that the 
effective date of such a reduced evaluation would be the 
first day of the fifth month following the event which 
"triggered" the need for reevaluation.  Stipulation and 
Order, para. 25; Appendix F, para. 3(d); Appendix G, para. 4; 
and VBA Circular 21-94-2, para. 9d.

The veteran contends that his service-connected 
schizophrenia, undifferentiated type, has not shown material 
improvement.  He asserts that the evidence of record from the 
time of the reduction to the present shows that he continues 
to be totally disabled and that his condition does not show 
material improvement.  The veteran further contends that his 
schizophrenia, undifferentiated type, is more severe than 
currently evaluated, warranting an increased rating.  

Service connection for schizophrenia, undifferentiated type, 
was granted in a May 2001 rating decision, which assigned a 
100 percent rating effective July 31, 1980, the day after the 
veteran's separation from service.  A February 1997 Decision 
to Fulfill Administrative Requirements, pursuant to the 
settlement agreement in Giusti- Bravo v. United States 
Department of Veterans Affairs, supra, reduced the veteran's 
rating for schizophrenic reaction, paranoid type, to 50 
percent, effective March 1, 1991.  That reduction and a 
review of the veteran's rating in the period subsequent to 
that reduction are the subjects of this appeal.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months). 
38 C.F.R. § 3.343(a) (1996, 2006).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general
examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines.  Examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction.

In addition, ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
The provisions of § 3.344(a)-(b) apply to ratings that have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities that have not 
become stabilized and are likely to improve. Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344 (2006).  Brown v. Brown, 5 Vet. App. 413 (1993), Lehman 
v. Derwinski, 1 Vet. App. 339 (1991).  Moreover, if the 
evidence of record casts a doubtful shadow upon a reduction 
in the rating decision, then the proposed reduction will be 
suspended for one to two years until a reexamination is 
performed; the RO will re-interpret the record in light of 
the appellant's entire medical history, with emphasis upon 
the most recent history.  38 C.F.R. § 3.344(b).

While the symptoms manifested on recent examinations by the 
veteran might not be as pervasive as those that he initially 
exhibited, the adjudicators can not simply rate the 
disability as though it was a new claim.  Rather, § 3.343 
makes the requirements for reduction from a total rating more 
stringent than those for an initial award.  See Collier v. 
Derwinski, 2 Vet App 247, 249 (1992).  Reduction requires 
material improvement. "Material improvement" requires that 
the veteran attain improvement under the ordinary conditions 
of life, i.e., while working or actively seeking work. The 
initial procedural burden falls squarely on VA to show 
material improvement from the previous rating examination 
that had continued a veteran's 100 percent disability rating.  
Ternus v. Brown, 6 Vet App 370, 376 (1994).  Thus, the 
adjudicator must compare the examination that purports to 
show that the veteran's condition has materially improved, 
with the last examination continuing his 100 percent rating.  
Hohol v. Derwinski, 2 Vet App 169, 172 (1992).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Schizophrenia, undifferentiated type, is 
evaluated pursuant to the criteria of the General Formula for 
Rating Mental Disorders found in Diagnostic Code 9204 of the 
Schedule.  38 C.F.R. § 4.130 (2006).  Under those criteria, a 
rating of 100 percent is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

A rating of 70 percent is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A rating of 50 percent is 
warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2006).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
a 100 percent rating contemplated that there were active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce complete social and 
industrial inadaptability.  A 70 percent rating contemplated 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 50 percent rating 
contemplated a considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9203 (1996). Effective February 4, 1988, to November 7, 1996, 
the wording for the 100 percent schedular rating was changed 
from "complete" to "total" social and industrial 
inadaptability.  There was no change for the 70 percent or 50 
percent ratings.  38 C.F.R. Part 4, Code 9204 (1988-1996).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (1996).  
It should also be noted that use of terminology such as 
"mild" or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1996).

The Board also notes that subsequent to March 1, 1989, and 
prior to November 7, 1996, the regulations provided that in 
cases where the only compensable service-connected disability 
was a mental disorder assigned a 70 percent evaluation, and 
such mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder should be assigned a 100 percent schedular 
evaluation under the appropriate Diagnostic Code.  38 C.F.R. 
§ 4.16(c) (1996).

The United States Court of Veterans Appeals has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  See VAOPGCPREC 3-2003, 
65 Fed. Reg. 33422 (2000).  Therefore, the Board must apply 
all regulations in effect during the pendency of the 
veteran's claim, or in this case during the period of review 
subsequent to March 1, 1991, in order to determine which 
version is more favorable to the veteran.

The Board also points out that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2006).  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  This is 
especially significant in this case, where the regulations 
require that material improvement be shown for a reduction.

The Board first must examine the evidence upon which the 
veteran's rating of 100 percent was assigned and continued.  
A November 1980 VA examination revealed that the veteran had 
a blunt affect, was withdrawn, admitted auditory 
hallucinations, and had paranoid thinking.  He was well 
oriented, but his memory, concentration, and judgment were 
impaired.  His mood was depressed.  The diagnosis was 
schizophrenia and the disability was considered severe.  The 
veteran was considered incompetent to handle funds.

By rating decision dated in May 1981, the RO granted service 
connection for schizophrenia, undifferentiated type, and 
rated this disability as 100 percent disabling effective July 
31, 1980.

In a March 1982 Temporary Disability Retired List (TDRL) 
examination, the veteran was noted to be living with his 
grandparents but continued to act bizarrely. He was usually 
withdrawn, isolated, related poorly, and got angry and 
hostile.  He had feelings of fear and lacked trust of others.  
Speech was scanty, and not spontaneous, but was coherent and 
relevant.  Affect was blunt.  He looked tense and 
apprehensive.  Mood was depressed and judgment was poor.

A March 1983 VA examination with May 1983 addendum revealed 
that the veteran continued to receive follow-up medical care 
through the mental health clinic every two months, was on 
regular psychiatric medications, and had been fairly recently 
married.  His voice was noted to be halting but associations 
were not loose.  Thought content was referential with fear of 
people and crowds.  He reported some auditory hallucinations 
in the morning.  He was oriented, memory was preserved, and 
concentration at times was poor.  His judgment was 
superficially good, but he had no insight.  Diagnoses 
included schizophrenia, undifferentiated type, passive 
dependent personality, and borderline personality disorder.

VA outpatient treatment records dated in 1982 and 1983 show 
on-going treatment for schizophrenia.  The veteran took his 
medication regularly, generally got along well with his wife, 
although they quarreled about his unemployment, spent his 
time lifting weights, watching television, listening to the 
radio and reading.  He had no definite plans for the future, 
felt bored, had difficulty concentrating, had a flat affect 
and anger, but was not psychotic.  The treating physician 
noted that the veteran's condition was stable.  There is no 
evidence of subsequent VA outpatient psychiatric treatment.

In a September 1985 VA examination, the veteran was noted to 
have graduated from college and to be employed as a 
custodian.  He was not under regular psychiatric treatment.  
His relationship with his wife was good and with his family 
was fair.  He reported that he related well with people.  His 
answers were relevant and coherent, and there were no 
delusions, persecutions, or ideas of reference.  His 
attention was not easily distracted, and he denied auditory 
and visual hallucinations. He was polite, quiet, and somewhat 
anxious, but spontaneous, alert, and cooperative, with no 
gestures or mannerisms, speaking in a medium tone of voice.  
Affect was appropriate, and general knowledge and 
intellectual capacity was in accordance with education.  He 
was oriented, memory was adequate for recent and remote 
events, judgment was fair, and insight was poor.  The final 
diagnosis was undifferentiated schizophrenia, in remission.

The next VA examination report is dated in September 1990, at 
which time the examiner noted that no claims folder was 
available but that "a thin old treatment folder" was 
available.  The veteran admitted that he was not under 
regular psychiatric treatment but was treated by his family 
physician for depression.  He worked as a computer programmer 
full time and was in business with his brother.  He reported 
difficulty falling asleep, tension, and apprehension.  He 
also reported that he related well with others, had no 
history of hospitalizations, and worked full time.  Mental 
status examination revealed that there were no thought 
disorders, no perceptual disorders, no looseness of 
associations, and no depressive signs.  He was oriented, 
memory was preserved, retention, recall, intellect, and 
sensorium were clear, judgment was preserved, and he 
differentiated between right and wrong.  The examiner noted a 
floating anxiety during the examination.  The final diagnosis 
was undifferentiated schizophrenia, in partial remission.

In a December 1997 VA examination report, the veteran's 
records showed that he had last been treated at a VA hospital 
in 1986 and had undergone a VA examination in 1990.  He lived 
with his wife and three children and received no regular 
psychiatric treatment.  He was reportedly working in his own 
business doing computer programming for different clients and 
for companies.  Mental status examination revealed that the 
veteran was alert and his answers were relevant and coherent.  
There were no active delusions or hallucinations, and no 
suicidal or homicidal ideas.  His affect was adequate, mood 
was mildly depressed, he was oriented in all spheres, and was 
tense.  Memory and intelligent functioning were adequate, 
judgment was fair, and insight was superficial.  He was found 
to be mentally competent.  The final diagnosis was 
schizophrenic disorder in remission with atypical depression.  
His Global Assessment of Functioning (GAF) was noted to be in 
the 60-65 range.

In a September 1998 letter, the veteran's private physician 
indicated that he had treated the veteran for anxiety 
symptoms since July 1987, which later developed into episodes 
of depression.  He was on regular psychiatric medication for 
the symptoms of depression, and had present symptoms of 
melancholic phase and crying on and off with episodes of 
constipation and fatigue.  It was noted that the veteran 
could not make decisions without consultation and that he did 
not enjoy normal things in his life with episodes of anxiety.

In a September 1998 letter, the veteran's employer, his 
brother, related that the veteran began to work for a client 
of the brother's in 1985.  The brother noted that the job was 
flexible and the veteran was under no pressure.  He remarked 
that the veteran was very intelligent and due to his 
ingenuity, the business was able to develop certain computer 
programs for the clients.  The veteran was able to work and 
the programs were installed under his name and billed to the 
clients under his name.  He admitted that the veteran had 
contributed to the work of the business but had experienced 
behavioral problems, including missing appointments and 
failing to call, visiting the clients at irregular hours, 
leaving in the middle of meetings, and difficulty finishing 
projects.  The brother noted that the veteran could not 
always be counted on.  He opined that the veteran would have 
to conceal his condition from other employers and would not 
be able to maintain a fixed hourly schedule.

At a personal hearing in September 1998, the veteran 
testified that he felt forced to go to work and that his 
brother gave him a job.  The representative maintained that 
while the veteran was working, VA never clarified the nature 
of his employment. Upon further questioning, the veteran 
related that he had a high school diploma, and that he had 
skills in computer programming.  He stated that he still 
worked for his brother because he had to support his family.  
He noted that there were no other medical records which were 
not already being considered, and that he had not applied for 
vocational rehabilitation benefits.

The veteran underwent a VA Social and Industrial Survey in 
July 2002.  At that time, it was noted that the veteran 
reported that he had not been involved in organized psychotic 
treatment since he left the military.  He was also noted to 
not be on any medications.  The veteran reported feeling all 
right in general, but anxious at work.  He reported that he 
used to have panic attacks, but had those no longer, and had 
no visual or auditory hallucinations. The veteran was noted 
to participate actively in his church.

In an August 2002 VA examination report, the veteran was 
noted to be employed as a freelance computer programmer, and 
to live with his wife and three children.  He was adequately 
dressed and groomed, and alert and oriented.  His mood was 
depressed.  His affect was constricted.  His attention and 
concentration were good.  His memory was clear.  His speech 
was clear and coherent.  He was not hallucinating.  He was 
not suicidal or homicidal.  His insight and judgment were 
fair.  He exhibited good impulse control.  The veteran was 
diagnosed with schizophrenia, residual type, with depressive 
features, and assessed with a GAF score of 75.  The examiner 
indicated that, based on the veteran's records and the 
results of his Social and Industrial survey, he was found to 
have presented residual symptoms of his service connected 
schizophrenia, mainly occasional periods of anxiety and 
depression.  The veteran was noted to have been free of 
psychotic symptomatology, need for psychiatric treatment, or 
need of hospitalization for years.  He was noted to have been 
able to hold a job as a feelance computer programmer, with 
limitations in terms of clients and job he could do.  The 
examiner indicated that it appeared that the pressures of a 
regular full time job might decompensate his current and 
stable emotional conditions and limited productive 
activities.

The Board finds that the veteran showed material improvement 
between time of the medical evidence upon which his 100 
percent rating was assigned and continued, and the time of 
the March 1991 reduction to a 50 percent rating.  The Board 
specifically finds that the medical evidence considered in 
reducing the veteran's rating was more complete and detailed 
than that used to establish the 100 percent rating.  In 
making this determination, the Board notes that at the time 
of the May 1981 grant of the 100 percent rating, the veteran 
was not working.  However, subsequent to that time, and prior 
to March 1, 1991, the veteran graduated from college and 
began working, first as a custodian as noted in his September 
1985 VA examination report, and then as a computer 
programmer, as noted on his September 1990 VA examination 
report.  At the time of the March 1, 1991, reduction, the 
veteran had maintained employment for at least six years.  
The Board finds that he had maintained the position for a 
sufficient period of time to warrant a finding that the 
improvement was sustained.  Furthermore, the Board notes that 
the veteran's rating was reduced on the basis of two 
examinations which both found the veteran's schizophrenia to 
be in at least partial remission.  Although his disability is 
one noted in the pertinent regulation to be subject to 
episodic improvement, all the evidence of record, considering 
the similar findings from the veteran's VA examination 
reports in September 1985 and September 1990, clearly 
warrants the finding that sustained material improvement had 
been demonstrated.  The Board also specifically finds that 
the sustained material improvement was shown in the context 
of daily life, i.e. while working.  Therefore, the Board 
finds that procedurally, the RO properly relied upon more 
complete and full information in making a reduction of the 
veteran's rating, and that all the evidence of record clearly 
showed a sustained material improvement, warranting reduction 
on a single examination.

Therefore, having found that sustained material improvement 
was shown by all the evidence of record at the time of the 
March 1, 1991, reduction, the Board must now focus upon 
whether a rating greater than 50 percent was warranted at any 
time during the period subsequent to March 1, 1991.  Taking 
into account all relevant evidence, the Board finds that the 
veteran has been properly rated as 50 percent disabled for 
his service connected schizophrenia since March 1, 1991.  In 
order to receive a higher evaluation, the veteran would have 
to be found to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, or severe impairment 
of social and industrial adaptability.  In this regard, the 
Board notes that the report of December 1997 VA examination 
noted the veteran to be have no active delusions, to be not 
suicidal or homicidal, to have a GAF of 60-65, reflective of 
only mild to moderate symptoms or some to moderate difficulty 
in social, occupation, or school functioning, and diagnosed 
the veteran with schizophrenic disorder in remission with 
atypical depression.  The report of August 2002 VA 
examination noted the veteran to have residual symptoms of 
schizophrenia only, mainly occasional periods of anxiety and 
depression, and the veteran was found to be free of psychotic 
symptomatology; he was also noted to have a GAF score of 75, 
which indicates, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning.  Neither of these examinations showed any 
findings of suicidal ideation, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or severe impairment of social and industrial 
adaptability.  The Board finds this level of disability 
consistent with a finding of no more than considerable 
impairment of social and industrial adaptability, or 
occupational and social impairment with reduced reliability 
and productivity, such that a 50 percent rating would be 
warranted under either the old or the new criteria, the 
rating the veteran is currently receiving.

Accordingly, the Board finds that the preponderance of the 
evidence of record indicates that the criteria for 
entitlement to restoration of a 100 percent rating for 
schizophrenic reaction, paranoid type, are not met, and that 
the criteria for a rating greater than 50 percent, subsequent 
to March 1, 1991, are also not met.  As the preponderance of 
the evidence is against these claims, the benefit-of-the-
doubt doctrine does not apply, and they must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to restoration of a 100 percent rating for 
schizophrenia, undifferentiated type, is denied.

Entitlement to an increased rating in excess of 50 percent 
for the veteran's schizophrenia, undifferentiated type, 
subsequent to March 1, 1991, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


